Citation Nr: 0727440	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to a service-connected knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The claim is currently under the jurisdiction 
of the RO in Philadelphia, Pennsylvania.

In August 2007 the Board granted a motion to advance the case 
on the Board's docket.  See 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

With respect to the claim of entitlement to service 
connection for a cervical spine disorder, secondary to 
service-connected left knee disability (though, the veteran's 
accredited representative, as part of various written 
arguments, has attributed the claimed cervical spine disorder 
to be secondary to both the veteran's right and left service-
connected knee disorders) the Board acknowledges its duty to 
liberally construe the pleadings to determine the claims 
before it.  Still, that duty does not require that VA solicit 
claims, particularly when the appellant is not appearing pro 
se before the Board.

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  That service organization has limited their 
theory of the case to the claim that a cervical spine 
disorder is secondary to the veteran's service-connected knee 
disabilities.  See July 2007 Informal Brief of Appellant in 
Appealed Case (Informal Brief).  They did not claim that a 
cervical spine disorder is directly due to service or due to 
any other service-connected disorder.  

As part of his February 2006 substantive appeal the veteran 
indicated a desire to be afforded a hearing before a Veterans 
Law Judge to be conducted at the RO.  He later withdrew this 
request.  See July 2007 Informal Brief.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran has a cervical spine disorder which is proximately 
due to or the result of a fall caused by his service-
connected bilateral knee disabilities. 


CONCLUSION OF LAW

Service connection is warranted for a cervical spine disorder 
as secondary to service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service- 
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice- connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to adapt 
the regulation to Allen, supra, the decision rendered by the 
United States Court of Appeals for Veterans Claims (Court) 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A review of the service medical records reveals no findings 
pertaining to cervical spine-related problems.  

An October 1999 private medical record includes a diagnosis 
of neck pain with some spastic neck muscles.  

VA progress notes dated in December 2001 and January 2002 
essentially show that head/neck examination was essentially 
normal.  

The report of a July 2002 VA orthopedic examination is silent 
as to neck complaints.  Degenerative joint disease of the 
bilateral knees was diagnosed.  

Service connection was granted for bilateral degenerative 
joint disease of the knees in July 2002.  See rating 
decision.  

A September 2003 VA progress note shows that the veteran 
complained of his left knee giving out causing him to fall 
one week earlier.  

A January 2004 VA lab follow up record includes a reference 
to cervical spondylosis.

In the course of a February 2004 VA orthopedic examination 
the veteran provided a history of falling on stairs two 
months earlier.  

A May 2004 VA MRI (magnetic resonance imaging) report shows 
findings reflective of cervical spine retrolisthesis and 
spinal canal stenosis.  

As part of a VA Form 21-4138 signed in August 2004 the 
veteran sought to inform VA of a neck injury he incurred 
around September or November of 2003.  

An August 2004 VA neurosurgery report includes a diagnosis of 
multilevel degenerative joint disease of the cervical spine.  

The report of an October 2004 VA orthopedic examination shows 
that the examiner reported that the veteran was service-
connected for a left knee disability.  The right knee was not 
mentioned as being also service connected.  The veteran was 
reported to have complained of his right knee giving out in 
August 2003, causing him to fall.  This fall was noted to 
have caused the veteran to hit the right side of his head and 
neck.  After examining the veteran, and after providing 
several cervical spine-related disorders (to include 
degenerative disk disease, retrolisthesis, and spinal canal 
stenosis), the examiner commented that the veteran reported 
injuring his neck when his right knee, and not his left, gave 
out.  The examiner added that "I cannot relate the cervical 
spine condition to the veteran's service-connected knee 
without resorting to speculation."  The examiner also 
pointed out that degenerative changes and osteophytes of the 
cervical spine were present less than one year after the 
reported injury.  
 
A February 2005 progress note shows that a VA physician, Dr. 
W.L., commented that, for purposes of service connection, the 
veteran's "neck problems are likely caused by fall in Sep 
2003, when [his] left knee gave out and he fell, striking 
head at same time."

A VA surgical report, dated April 26, 2005, notes that 
cervical myelopathy was demonstrated; the veteran underwent a 
C6 corpectomy.

A July 2005 VA progress note signed by a VA neurosurgeon in 
August 2005, contains the opinion that "[i]t is likely as 
not that that fall [the veteran] suffered in September 2003 
was caused by his service-connected condition of the knees.  
This fall is what caused his neck injury and subsequent 
surgery on 4-26-05."

Another VA physician, Dr. S.H., as noted as part of an April 
2006 VA progress note, opined that "it seems reasonable to 
conclude that the fall [the veteran] had in August 2003 had 
aggrevated [sic] his knees again in addition to causing him 
to have surgery on the neck."  

Here, the veteran does not assert, nor does the evidence 
show, that a cervical spine disorder was manifested or 
incurred or aggravated directly by service.  As such, direct 
service connection, on the basis that the claimed disorder 
became manifest in service and persisted, is not warranted. 
The record, however, does support a finding that the 
veteran's service-connected knee problems caused a fall that 
caused his service-connected problems with the cervical 
spine.

As reported above, the veteran has been diagnosed with 
several disorders of the cervical spine resulting in his 
surgery - C6 corpectomy.  Additionally, VA physicians, in 
medical opinions dated in February 2005, July/August 2005 and 
April 2006, have in essence indicated that the veteran's 
cervical spine disability is etiologically related to his 
service-connected bilateral knee disorders because the knee 
problems caused him to fall and incur the cervical spine 
problems.  The record contains no medical opinions opposing 
this view.  While a VA examiner in October 2004 commented 
that a nexus opinion between the veteran's claimed neck 
disorder and his service-connected "knee" could not be 
offered without resorting to speculation, the Board observes 
that this opinion is flawed, at least in part due to the fact 
that the examiner was not even aware that the veteran was 
service-connected for both of his knees.  Regardless, the 
three medical opinions favoring the veteran's claim for 
secondary service connection are certainly competent medical 
evidence outweighing in probative value the equivocal October 
VA 2004 opinion.  

The preponderance of the evidence is in favor of the 
veteran's claim.  Hence, it is granted.


ORDER

Service connection for a cervical spine disorder is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


